Citation Nr: 0837148	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease, with history of mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at personal hearings at the RO in June 
2002 and June 2004.

This claim was previously before the Board in July 2007, at 
which time the Board remanded the matter for additional 
development.  The requested development has been completed, 
and the claim is again before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  Service connection for heart disease, with history of 
mitral valve prolapse, was denied by a November 1992 rating 
decision, which became final when the veteran did not appeal.

2.  Additional evidence submitted since the November 1992 
rating decision does not bear directly and substantially upon 
the issue of service connection for heart disease with a 
history of mitral valve prolapse.  In addition, it does not 
raise a reasonable possibility of substantiating the claim 
and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact 
necessary to substantiate the claim.



CONCLUSION OF LAW

Evidence received since the previous final decision in 
November 1992 in which the RO denied service connection for 
heart disease with history of mitral valve prolapse is not 
new and material, and the previous decision may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2001, November 2002, March 2003, and July 2007 VA 
sent the veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2001 rating 
decision, February 2002 SOC, July 2002 SSOC, September 2002 
SSOC, June 2004 SSOC, September 2004 SSOC, July 2006 SSOC, 
December 2006 SSOC, and July 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the July 2007 letter which VA 
sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the July 2007 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular disease, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An unappealed November 
1992 rating decision denied service connection for a back 
disorder.  In November 1999 the veteran filed a request to 
reopen his claim.

Summarizing the evidence of record at the time of the 
November 1992 rating decision, the service treatment records 
(STRs) show that in June 1966 the veteran was evaluated after 
being kicked in the chest by a Korean Marine.  A minimal soft 
tissue injury was noted on the right chest wall, and X-rays 
were negative for heart damage.  The veteran indicated on his 
July 1966 separation medical history report that he had 
experienced pain or pressure in his chest.  The report from 
the veteran's separation examination is not included with his 
STRs.  The record does not contain any treatment records 
indicating that the veteran had a heart problem during 
service or within one year after his discharge from active 
service.

VA treatment records from August 1988 show that the veteran 
was treated for chest pain and put on a restricted diet.  In 
November 1988 he had angina and was given a refill of 
nitroglycerin.  At April 1989 VA treatment, he said that two 
weeks before he had had a heart attack and that he had 
suffered an episode of chest pain that day.  He requested 
"nerve medicine" and nitroglycerin.  On examination, the 
veteran had a normal sinus rhythm and no gallop or rub.  A 
May 1989 stress test was negative, and an echocardiogram 
showed mitral valve prolapse.  At July 1989 and January 1990 
VA treatment, he complained of angina.  The veteran 
complained of left-side chest pain at May 1990 treatment, 
which had lasted for three days, and said that nitroglycerin 
provided relief.  

At September 1990 private in-patient treatment, the veteran 
underwent a coronary angiogram which showed minor plaguing in 
the coronary tree, normal left ventricular function, and no 
evidence of mitral valve prolapse.  An EKG showed sinus 
rhythm with no significant abnormality, and a chest X-ray 
showed no acute findings.  The final diagnosis included chest 
pain and coronary vasospasm.  At May 1991 VA treatment he 
complained of chest pain, and chest examinations were 
negative.  In August 1991 he complained of minimal episodes 
of chest discomfort, and the following month he reported that 
he was doing well on Cardizem.  At November 1991 VA 
treatment, the veteran complained of chest pain, and chest 
examinations were negative.  He received private emergency 
room treatment in December 1991 with chest pain and was 
discharged the following day.  He denied angina at May 1992 
VA treatment.

Regarding the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, VA treatment 
records from June 1998 show that he was advised to continue 
nitroglycerin, Nitropaste, and Metoprolol.

In August 2000 the veteran was treated by K.S., M.D.  He had 
gone to the emergency room with an acute onset of left 
precordial chest pain radiating to the left arm.  Dr. S 
diagnosed the veteran with chest pain, atypical, etiology 
undetermined.  At treatment later in August 2000, Dr. S 
diagnosed the veteran with a pulmonary embolism and left leg 
pain.  No deep vein thrombosis was noted in the left lower 
extremity, a Dobutamine stress echo report showed borderline 
results, and there was a normal ECG response to Dobutamine 
infusion.

At December 2000 VA treatment the veteran complained of 
having chest pain at times.  It was noted that he had 
undergone private emergency room treatment in February 2001 
at which he complained of left-side chest pain with some 
shortness of breath.  An EKG and chest X-ray were negative, 
and the veteran was diagnosed with chest wall pain, possibly 
pleuritic.

At March 2001 VA treatment, the veteran said that he was 
still having some chest pain, and he was instructed to go to 
a hospital if it did not abate after taking three 
nitroglycerin tablets.  An echo study showed a normal size 
left ventricle chamber with an ejection fraction of 70 
percent.  There was mild mitral and aortic regurgitation, 
aortic sclerosis without any aortic stenosis, no evidence of 
any pericardial effusion, and no evidence of any thrombus.  
The veteran's diagnosis included status post chronic 
obstructive pulmonary disease exacerbation.

At November 2004 VA treatment, the veteran complained of 
chest pain the previous evening, relieved with nitroglycerin.  
On examination he had sinus bradycardia without murmurs or 
gallops, and S1 and S2 were heard.  At January 2005 VA 
treatment the veteran said that he had had chest pain on and 
off for two days.  In June 2005 he complained that his heart 
was pounding and beating too fast.  He was noted to not be in 
acute distress and a heart examination revealed that S1 and 
S2 were regular.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for heart disease with a history 
of mitral valve prolapse.  While the private and VA treatment 
records submitted since the November 1992 rating decision do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
evidence, because they do not bear directly and substantially 
on the issue at hand.  In this regard, these reports do not, 
nor does any of the additional evidence submitted in 
connection with the claim to reopen, demonstrate that the 
veteran currently has heart disease with a history of mitral 
valve prolapse that is of in-service origin.  Specifically, 
none of the new evidence provides competent information to 
link his currently diagnosed heart disease to his military 
service or any incident that occurred therein.  

The RO did not afford the veteran a VA examination for 
request to reopen his claim, on the basis that there is 
already sufficient medical evidence to decide the case, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  Even 
considering the unfortunate unavailability of a portion of 
the veteran's STRs, none of the evidence added to the file 
tends to show that the veteran demonstrated heart disease 
with a history of mitral valve prolapse until several years 
after his separation from active military service.  
Therefore, even if the evidence were deemed sufficient to 
reopen the claim, the complete record, as discussed above, 
fails to provide a linkage between in-service symptomology 
and any current heart disease.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of 
an examination in order to decide the claim on the merits 
under 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that he has service connected heart disease with a 
history of mitral valve prolapse.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that a layperson's 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, establishing a connection 
between the veteran's present heart disease and his active 
service requires specialized training for a determination as 
to diagnosis, causation, and nexus, and is therefore not 
susceptible of lay determination.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for heart disease with a history of mitral valve 
prolapse.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

Since the Board has found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for heart disease, with history 
of mitral valve prolapse, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


